Citation Nr: 1618916	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right shoulder strain, with post traumatic arthritis. 

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to November 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for a rating in excess of 10 percent for both service-connected right shoulder disorder and lumbosacral strain. 

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected lumbosacral strain in April 2010.  During the examination, he reported that since a December 2009 motor vehicle accident, he had been experiencing recurrent lower back pain that was exacerbated by having to stand at work for long periods of time.  A physical examination revealed flexion of 90 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees.  Pain with motion was noted.  An x-ray examination showed no signs of fracture or dislocation and an otherwise normal vertebral body alignment.  The diagnosis was lumbosacral strain. 

As for the service-connected right shoulder disorder, the Veteran was afforded a VA examination to evaluate its severity in November 2012.  During that examination, he reported that he was experiencing increased symptoms related to his right shoulder disorder, including tingling, decreased mobility, and pain.  The Veteran again acknowledged that he was involved in a December 2009 motor vehicle accident.  A physical examination revealed right shoulder flexion and abduction both of 130 degrees.  Rotator cuff testing elicited positive pain response indicating possible tendinopathy or tear.  A December 2011 x-ray examination reported on by the VA examiner revealed partial thickness undersurface tearing and tendinopathy, as well as glenohumeral joint osteoarthritis changes.  An August 2012 electrodiagnostic examination revealed no evidence or neuropathy in the right shoulder.  The ultimate diagnosis was right shoulder osteoarthritis.  The examiner opined that the gradual loss of range of motion of the right shoulder was not attributable to the motor vehicle accident, on the basis that the range of motion did not decrease following the December 2009 motor vehicle accident but instead first showed a decrease in July 2011, nearly two years later. 

The Veteran testified before the Board at a hearing in March 2016.  During the hearing, he asserted that the VA examiners who administered the most recent examinations of his service-connected right shoulder disorder and lumbosacral strain forced him to push his body further than he felt comfortable when measuring his range of motion in a manner, which misrepresented his actual range of motion in the areas being examined.  For example, he stated that he was forced to continue to raise his arm above his body despite the fact that it was causing him pain.  Similarly, he stated that he was forced to keep bending over even when he told the examiner it was causing him pain.  Later during the hearing, the Veteran testified that manifestations of his lumbosacral strain and right shoulder disorder had worsened since the last VA examination for each.  He also stated that he would report for a new VA examination if one was scheduled for him. 

The Veteran's testimony regarding the worsening of the symptoms of his service-connected right shoulder disorder and lumbosacral strain is a competent indication that the symptoms have increased in severity since the most recent VA examination dated in November 2012.  Layno v. Brown, 6 Vet. App. 465 (1994).  A new examination is therefore necessary for the purpose of determining whether the symptoms of the Veteran's service-connected right shoulder disorder and lumbosacral strain have worsened since the November 2012 examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the disorder has worsened since the last examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain complete copies of VA outpatient treatment records since November 2012 and associate these records with the electronic claims file. 

All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Upon receipt of all additional treatment records, the Veteran must be afforded a VA examination to reassess the severity of the Veteran's service-connected right shoulder disorder and lumbosacral strain.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected right shoulder disorder and lumbosacral strain.  

The examiner must conduct full range of motion studies on the service-connected right shoulder disorder and lumbosacral strain.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right shoulder disorder and lumbosacral strain.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent and was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




